          Case 8:17-cv-03495-PX Document 33 Filed 09/12/19 Page 1 of 1




September 12, 2019

VIA ECF

The Honorable Paula Xinis
United States District Court
District of Maryland
6500 Cherrywood Lane, Suite 400
Greenbelt, MD 20770

               Re:    Islamic Education Center of Maryland, Inc. v. Alavi Foundation,
                      No. 17-cv-03495

Dear Judge Xinis:

       The Alavi Foundation, in consultation with the Islamic Education Center of Maryland,
wishes to update the Court on the current position of these parties. The Alavi Foundation and
Islamic Education Center of Maryland respectfully request that this Court continue the stay in
this matter pending final resolution of the forfeiture action that we expect will soon be remanded
from the Second Circuit to the Southern District of New York.

                                             Respectfully submitted,

                                             /s/ John Gleeson
                                             John Gleeson (pro hac vice)
                                             DEBEVOISE & PLIMPTON LLP
                                             919 Third Avenue
                                             New York, NY 10022
                                             Phone: (212) 909-6000
                                             jgleeson@debevoise.com

                                             Counsel for Defendant Alavi Foundation


cc: All counsel of record (by ECF)
